Opinion issued January 23, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00911-CV
                            ———————————
                    IN RE SAMUEL NORWOOD, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On October 22, 2013, relator, Samuel Norwood, filed a petition for writ of

mandamus.1 On January 9, 2014, relator filed an unopposed “Motion to Dismiss

Petition for Writ of Mandamus.” No opinion has issued. Accordingly, we grant

the motion and dismiss relator’s petition for writ of mandamus. Cf. TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.
1
      The underlying case is In the Interest of A.R.N. and E.M.N., Children, cause
      number 2006-40148, pending in the 311th District Court of Harris County, Texas,
      the Honorable Denise Pratt presiding.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                       2